                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      EASTERN DIVISION
                                         4:20-CR-35-BO



 UNITED STATES OF AMERICA

 V.                                                                          ORDER

 CRYSTAL ANN LYNCH


        This matter having come before the Court on a motion by Counsel for the Defendant to continue

the sentencing, and for good cause shown, it is hereby ORDERED that the sentencing in this matter shall

be continued until the   fr~
                          I
                             i:P ~ I             Term of Court.

        The Court finds that the ends of justice served by the granting of this continuance outweigh the

best interests of the public and the defendant in a speedy trial. The period of delay necessitated by this

continuance is excluded from speedy trial computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

        SO ORDERED. This the         ~ ?day of January, 2021.



                                                      ~~
                                                       w.
                                                        TERRENCE     BOYL
                                                        UNITED STA TES DISTRICT JUDGE




         Case 4:20-cr-00035-BO Document 49 Filed 01/28/21 Page 1 of 1
